107 F.3d 876
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Leonard ROGERS, Appellant,v.Steve LONG;  Dave Dormire;  Daniel Kempker;  Earl Halden;John Moore, Appellees.
No. 96-2313.
United States Court of Appeals, Eighth Circuit.
Feb. 26, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Leonard Rogers, a Missouri inmate, appeals from the District Court's1 dismissal of his 42 U.S.C. § 1983 complaint.  Having reviewed the record and the parties' briefs, we conclude that the judgment of the District Court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri